      Case 2:19-cv-02235-KHV-ADM Document 12 Filed 12/23/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

SARAH M. JAMES SAUNDERS,

           Plaintiff,

           v.                                            Case No. 2:19-cv-02235-KHV-ADM

THE WILLOW DOMESTIC VIOLENCE
CENTER, INC.,

           Defendant.




                                    NOTICE OF SERVICE



       The undersigned certifies that a copy of Plaintiff’s first Interrogatories and Requests for

Production of Documents, as well as this certificate, were served by electronic mail this 19 th day

of December 2019 on:

       Marty T. Jackson
       Holli D. Dobler
       10111 West 87th Street
       Overland Park, KS 66212
       913-888-1000 (office)
       913-888-1065 (fax)
       mjackson@wallacesaunders.com
       hdobler@wallacesaunders.com



ATTORNEYS FOR DEFENDANT




                                               /s/ Heather J. Schlozman
